DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/756,313 filed April 15, 2020. Claims 1-10 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 & 8 are rejected 35 U.S.C. 112(b) because these claims have the limitations of “the second layer is formed by using a coating solution containing the material for the second layer and a solvent with boiling point of less than 160°C, wherein the coating solution does not have a solvent with boiling point of 160°C or more.” However claim 1 requires the second layer to be formed using a coating solution containing a solvent with a boiling point of 160°C or more therefore °C or less.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (Pre-Grant Publication 2011/0114926).
Regarding claim 1, Okabe discloses an organic device comprising:
a stack including a first electrode layer (Fig. 1, 2), one or more functional layers (3-9), and a second electrode layer (10), the one or more functional layers and the second electrode layer being formed in this order on the first electrode layer, the method comprising: 
a first layer forming step of forming a first layer/insolubilized film (5; Paragraph [0237-0238]) among the layers included in the stack; 
a second layer forming step of forming a second layer (5; Paragraph [0237-0238]) on the first layer by using a coating solution containing a material for the second layer and a solvent with boiling point of 160°C or more (Paragraph [0255]), the second layer being in contact with the first layer, wherein in the first layer forming step, the first layer is formed with a 

Regarding claim 2, Okabe further discloses:
wherein at least one of the one or more functional layers is the first layer (Paragraph [0237]).

Regarding claim 3, Okabe further discloses:
wherein the second layer is formed by using an inkjet printing method in the second layer forming step (Paragraph [0144 & [0237]).

Regarding claim 9, Okabe further discloses:
a device function portion forming step of forming a device function portion on the first electrode layer (2) by forming the one or more functional layers (3-9) on the first electrode layer formed on a substrate (1); and
a second electrode layer forming step of forming the second electrode (10) layer on the device function portion, wherein
the device function portion forming step includes the first layer forming step and the second layer forming step (Paragraph [0237-0238]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (Pre-Grant Publication 2011/0114926).
Regarding claim 4, Okabe further discloses:
A preparation step of forming a determining a desired thickness and conditions of the insolubilized film/first layer formed in the mixed layer wherein the first layer/insolubilized film is formed with the thickness in the preparation step (Paragraph [0237 & 0275]).
Although Okabe does not explicitly disclose an preparation step of optimizing the thickness it should be known that it would have been obvious to those having ordinary skill in the art at the time of invention to form the first layer with the optimized thickness in the preparation step since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, MPEP 2144.05 II A

Allowable Subject Matter
s 5-6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the preparation step includes a first prototype layer forming step of forming a first prototype layer by using the same material as the first layer; a second prototype layer forming step of forming a second prototype layer on the first prototype layer with the coating solution; and a determination step of determining whether the first prototype layer has the desired thickness after the second prototype layer forming step, the first prototype layer forming step and the second prototype layer forming step being repeated while changing a thickness of the first prototype layer formed in the first prototype layer forming step until the first prototype layer has the desired thickness as a result of the determination step.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the preparation step includes: a first prototype layer forming step of forming a first prototype layer by using the same material as the first layer; a second prototype layer forming step of forming a second prototype layer on the first prototype layer with the coating solution; and a calculation step of calculating the thickness of the first layer to be formed in the first layer forming step with respect to the desired thickness, based on a thickness change rate of the first prototype layer calculated based on a thickness of the first prototype layer formed in the first prototype layer 
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses a test product manufacturing step of manufacturing, before the product manufacturing step, a plurality of test organic electronic devices under the same conditions as in the product manufacturing step except that a thickness of a corresponding layer corresponding to the first layer formed in the first layer forming step is changed; and an evaluation step of evaluating, before the product manufacturing step, the plurality of test organic electronic devices, wherein one of the one or more functional layers is a light emitting layer, in the evaluation step, light-emitting efficiencies of the plurality of test organic electronic devices are evaluated, and in the product manufacturing step, the first layer forming step is performed with the thickness of the corresponding layer used for manufacturing a test organic electronic device in which a desired light-emitting efficiency is obtained from among the plurality of test organic electronic devices in the evaluation step. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818